48 F.3d 1218NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Timothy WADDELL, Plaintiff-Appellant,v.L. KEEN, Correctional Officer, KMCC;  Janet Salyers, InmateHearings Officer, Keen Mountain Correctional Center;  RobertJ. Beck, Warden;  Richard A. Young, Regional Administrator,Department of Corrections, Defendants-Appellees.
No. 94-7196.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 16, 1995.

Timothy Waddell, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration of the judgment denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Waddell v. Keen, No. CA-93-944-R (W.D.Va. Sept. 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellant's notice of appeal was not timely as to the underlying order.  Thus, this Court does not have jurisdiction to consider that order.  Fed. R.App. P. 4(a)